éaé@€ eMaaaaéa£-a% easieth asaan nassaan

 

 

 

 

s NICHOLAS RANALLO
{ ATTORNEY AT LAW
l l `
0ctober 24, 2018
via EcF: US_DC SDPM
Hon. Denise Cote DG{:HMHMT

United States District]udge Fj§ t:;'~~‘~;-;_;~ ,;, ..,.,~ {. - , ,
United States District Court ""“;`".',_" J: ""j" "“l‘" icf-137 F§L JD
Southern District of New York B{‘}€_‘ "i"`: _.»__~,_m__`_”

500 Pearl Street DF§E 5;""§.,-§§:5):
New York, NY 10007-1312

 

 

 

 

 

 

Re: Letter Motion to Dismiss Pursuant to Federal Rule 4[m]
Malibu Media v. ]ohn Doe Subscriber assigned lP Address 74.66.244.146
1:18-cv-06582-DLC

Your Honor,
As previously noted, l represent the anonymous Subscriber in the matter noted above.

Federal Rule of Civil Procedure 4[m] dictates that "lf a defendant is not served within 90 days after the complaint
is filed the court - on motion or on its own after notice to the plaintiff- must dismiss the action without prejudice
against the defendant or order that service be made by a specified time." Although a court may extend the time
for good cause, "Good cause is generally found only in exceptional circumstances Where the plaintiffs failure to
serve process in a timely manner was the result of circumstances beyond [her] control." Eastern Refractories Co.
v. Forty Eightlnsulations, lnc., 187 F.R.D.503,505[S.D.N.Y.1999].

This action Was filed on ]uly 22“d, 2018. lV[ore than 90 days have since elapsed, and Plaintiff has not effectuated
service or even filed a complaint capable of being served. On 0ctober 19, 2018, Plaintiff sought further time to
effectuate service. Plaintiff's request was promptly denied. As such, the Subscriber respectfully requests that
this Court dismiss the instant matter without prejudice, in accordance with Rule 4[rn] and to adjourn the
scheduled case management conference. A proposed order to that effect has been submitted concurrently
herewith.

Respectfully Submitted,

w m f " WL;§
aj eis M

aj same afa/w la eaja

W/`“”W'r;:€r

H____\`

Nicholas Ranallo, Attorney at Law
California Bar # 275016

New York Bar # 4620985
Washington Bar # 51439

 

5058 5'7th Ave. South, Seattle, WA 98118
nicl<@ranallolawoffice.com
(831) 607~9229

 

